Citation Nr: 1435269	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-23 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA death pension benefits in the amount of $1,916.

REPRESENTATION

Cinthia Johnson, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and two witnesses



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October1945 to November 1947.  He died in May 1980.  The appellant is his surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 decision of the Department of Veterans Affairs (VA) Debt Management Center in Philadelphia, Pennsylvania, which denied the waiver of recovery of an overpayment of VA benefits in the amount of $1,916.  In March 2013, the appellant testified before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript has been associated with the appellant's virtual claims file 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Appellant filed a timely request for waiver of recovery of the overpayment.

2.  There is no indication of fraud, misrepresentation, or bad faith on the part of the Appellant.

3.  Recovery of the overpayment would cause the Appellant financial hardship.

4.  Recovery of the overpayment from the Appellant would be against equity and good conscience


CONCLUSIONS OF LAW

1.  The appellant filed a timely request for waiver of recovery of an overpayment of VA pension benefits in the amount of $1,916.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.963 (2013).

2.  The criteria to grant a waiver of recovery of overpayment have been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The crux of this appeal is whether the Appellant filed a timely request for a waiver of recovery of the overpayment.  For the reasons explained below, the Board finds that a timely request for a waiver was filed and that such waiver is warranted.

A request for waiver of indebtedness must be made within 180 days following the date of a notice of indebtedness, for notices issued on or after April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

An October 29, 2010 letter from the VA Debt Management Center informed the Appellant that she was paid $1,916 more than she was entitled to receive and notified her through an enclosed Notice of Rights and Obligations that she had a right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days in writing.

On November 12, 2010, the Appellant submitted a VA Form 5655, Financial Status Report.  She directed VA to "keep all checks until balance is paid in full."  She also completed the financial part of the form which showed that recovery of the overpayment would cause her financial hardship.  The Board notes that at the time the Appellant filed this form, she was proceeding pro se.  Pleadings from a pro se claimant are to be read sympathetically in cases involving waivers of overpayments.  See Edwards v. Peake, 22 Vet. App. 57, 60-61 (2008).  

The Appellant is currently represented.  The Appellant's attorney argues that the Appellant did not understand the purpose of the form, and that the form could be interpreted by a layperson to be both an offer of a payment plan and a request for a waiver of recovery of the overpayment.  The attorney also argues that the November 12, 2010 form should be construed as a request for a waiver of recovery of the overpayment because the financial information provided on the form by the Appellant made clear that recovery of the overpayment would be a financial burden on the Appellant.  The Board agrees.  Particularly in light of the Appellant's pro se status at the time and VA's duty to sympathetically read pleadings from pro se Appellants, the Board finds that after resolving any benefit of the doubt in favor of the Appellant, the November 2010 form submitted by the Appellant was a timely request for a waiver of recovery of overpayment.

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 2002); 38 C.F.R. § 1.963. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 
See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The Appellant argues the debt was not created by any fault of her own, and that repayment of the debt would cause her significant financial hardship and would defeat the purpose for which the benefits were granted.  The Board agrees.  There is no indication of fraud, misrepresentation, bad faith or fault on the part of the Appellant in the creation of the overpayment.  

Moreover, the financial information provided by Appellant on the November 2010 form showed her monthly income of $1,023 per month and monthly expenses of $793.99 per month, including a mere $160 per month budgeted for food.  This information makes clear that repayment of the debt would be a significant financial hardship for the Appellant.  Additionally, the Appellant's VA benefits are "death pension" benefits which are based on need.  Recovery of the overpayment of these benefits would push her into income levels so low as to drop her below the federal poverty level, thereby defeating the purpose of the pension, which is to provide a basic subsistence living.  Finally, it is clear that waiving recovery of the overpayment would not unjustly enrich the Appellant, whose income places her at the federal poverty level.  

For these reasons, the Board finds that recovery of the overpayment would be against equity and good conscience.  Accordingly, the Board finds that waiver of recovery of the overpayment is granted.


ORDER

Entitlement to a waiver of recovery of an overpayment of VA death pension benefits in the amount of $1,916 is granted.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


